ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 – 4, 6 – 15 and 17 – 20 are allowed in light of the Applicant's response filed on June 29, 2021. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claims 1 and 12 to incorporate subject matter of claims 5 and 16, respectively, which was indicated as including allowable subject matter in the Non-Final Office Action mailed on March 29, 2021. 
The closest prior art Jung et al. (US 2018/0288417 A1) and Lim et al. (US 2012/0314771 A1) do not disclose the claimed element, “the first reference picture having at least a first version and a second version, the first version having an original resolution, and the second version having a maximum resolution allowed for resampling the first reference picture” and “resampling the second version of the first reference picture to generate a second reference picture”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While a video processing method and apparatus for encoding or decoding the target picture was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425